Citation Nr: 0506689	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  03-36 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for right knee 
disability as secondary to service-connected degenerative 
joint disease of the left knee.

2.  Entitlement to an increased evaluation for degenerative 
joint disease of the left knee, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. A. Herman, Counsel


INTRODUCTION

The veteran had active military service from March 1974 to 
March 1978.  This matter arises from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The veteran was afforded a personal hearing before the 
undersigned acting veterans law judge in May 2004.  A 
transcript of the hearing is associated with the claims 
folder.

During the course of the May 2004 personal hearing, the 
veteran raised claims for an increased evaluation for low 
back strain and for a total disability evaluation based on 
individual unemployability.  Neither of those issues has been 
considered by the RO.  Accordingly, the issues of entitlement 
to an increased evaluation for low back strain and a total 
disability evaluation based on individual unemployability are 
referred to the RO for appropriate consideration.

The issue of entitlement to an increased evaluation for 
degenerative joint disease of the left knee is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.

FINDINGS OF FACT

Resolving reasonable doubt in favor of the veteran, the 
evidence of record shows that the veteran's right knee 
disability (degenerative joint disease) is aggravated by his 
service-connected left knee disability.  


CONCLUSION OF LAW

Entitlement to service connection for degenerative joint 
disease of the right knee is warranted.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran essentially claims that his diagnosed 
degenerative joint disease of the right knee was caused, or 
at least worsened by, his service-connected left knee 
disability.  

When seeking VA disability compensation, a veteran seeks to 
establish that a current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a) (2004).

Where chronicity of a disease is not shown in service, 
service connection may yet be established by showing 
continuity of symptomatology between the currently claimed 
disability and a condition noted in service.  38 C.F.R. § 
3.303(b) (2004).  The veteran may also establish service 
connection if all of the evidence, including that pertaining 
to service, shows that a disease first diagnosed after 
service was incurred in service.  38 C.F.R. § 3.303(d) 
(2004). 

Secondary service connection may be granted for a disability, 
which is proximately due to, or the result of an established 
service-connected disorder.  38 C.F.R. § 3.310 (2004).  In 
Allen v. Brown, 7 Vet. App. 439 (1995), the United States 
Court of Appeals for Veterans Claims (Court) made clear that 
service connection may be granted for a disorder found 
proximately due to or the result of a service-connected 
disability, as well as when it is shown that the claimed 
disability has been aggravated by service-connected 
disability.  In such cases, a basis exists on which to 
predicate a grant of entitlement to service connection on a 
secondary basis.  Thus, under 38 U.S.C.A. § 1110 and 38 
C.F.R. § 3.310(a), when aggravation of a veteran's 
nonservice-connected disability is proximately due to or the 
result of a service-connected disability, such veteran shall 
be compensated for the degree of disability, but only that 
degree over and above the degree of disability existing prior 
to the aggravation.  38 C.F.R. § 3.322 (2004).

Service medical records are absent any findings of 
complaints, treatment, or diagnosis of a right knee 
disability.  There is also no evidence that degenerative 
joint disease of the right knee  manifested to a compensable 
degree within one year of the veteran's service discharge.  
See 38 C.F.R. §§ 3.307, 3.309(a) (2004).  The first 
documentation of a right knee disability is not until 
December 1998, which is over 20 years after his service 
discharge.  The veteran does not dispute these facts.  
Rather, as stated above, the veteran maintains that his 
service-connected degenerative joint disease of the left knee 
disability caused, or at the very least 
aggravated/contributed to, his diagnosed degenerative joint 
disease of the right knee.

Medical records from the Mountain Home VA Medical Center 
reveal that the veteran was seen in December 1998 for 
complaints of right knee pain.  The veteran reported that he 
had recently hyper-extended his right knee when he stepped 
down from a truck.  X-rays taken of the knee showed a 
probable torn posterior horn of the medial meniscus and 
minimal early osteoarthritis.  Arthroscopy of the right knee 
was performed in January 1999.  Subsequent records document 
treatment for recurrent right knee problems.  Of note, the 
veteran underwent arthroscopy of the right knee with 
debridement and a partial synovectomy in March 2002.  

In October 2002, the veteran's treating VA orthopedist 
provided an opinion regarding the etiology of his right knee 
disability.  He stated that it was "more likely than not" 
that veteran's right knee degenerative arthritis/disability 
has "directed contributed to the progressive deterioration 
of the knee problem as secondary consequence."  Recognizing 
the need to clarify this opinion, the physician offered an 
addendum in May 2004 wherein he stated that "it is likely" 
that the veteran's service related left knee condition has 
"resulted in the associated deterioration of his right knee, 
because of the extra weight bearing required to unload the 
service connected knee."

A review of the claims file essentially reflects that the 
veteran currently has degenerative joint disease of the right 
knee, and that a VA medical professional has opined that the 
right knee disability is, at least in part, aggravated by the 
veteran's left knee (which itself is service connected).  
There is no medical evidence/opinion to the contrary.  With 
application of the benefit-of-the-doubt rule, 38 U.S.C.A. 
§ 5107(b), and based on the Court's holding in Allen, the 
Board finds that service connection for degenerative joint 
disease of the right knee is warranted.  

Finally, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  Without 
deciding whether the notice and development requirements of 
VCAA have been satisfied in the present case, it is the 
Board's conclusion that the new law does not preclude the 
Board from adjudicating the veteran's claim.  This is so 
because the Board is taking action favorable by granting 
service connection for degenerative joint disease of the 
right knee, and thus represents a full grant of the issue on 
appeal.  A decision therefore poses no risk of prejudice to 
the veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).


ORDER

Entitlement to service connection for degenerative joint 
disease of the right knee is granted.


REMAND

At his personal hearing before the undersigned, the veteran 
argued that that his July 2002 VA orthopedic examination had 
been inadequate.  It was noted that the examiner failed to 
accurately report the veteran's ranges of motion of the left 
knee.  It was further argued that the veteran's complaints of 
loss of range of motion, loss of use, and fatigability due to 
pain were not considered by the examiner.  See 38 C.F.R. §§ 
4.40, 4.45 (2004).  See also Deluca v. Brown, 8 Vet. App. 202 
(1995).  The Board has reviewed the examination report in 
question, and finds the report as inadequate for rating 
purposes as it fails to address the extent, if any, of 
functional loss of use of the left knee.  38 C.F.R. § 4.2 
(2004).  On remand, the RO should clarify how it is 
separately evaluating the veteran's left knee symptoms under 
all applicable diagnostic codes.  See VAOPGCPREC 9-98 (Aug. 
14, 1998) (claimant may be entitled to separate ratings for 
arthritis with limitation of motion under Diagnostic Code 
5003 and instability under Diagnostic Code 5257); VAOPGCPREC 
9-04 (Sept. 17, 2004) (separate ratings may be assigned for 
limitation of extension and flexion affecting the same joint 
under Diagnostic Codes 5260 and 5261).

The Board also notes that the veteran reports that he 
recently filed a claim for disability benefits through the 
Social Security Administration (SSA).  The veteran reported 
this information at his May 2004 personal hearing.  The SSA 
decision awarding or denying the veteran these benefits, to 
include the records that it considered in making the 
decision, are not of record.  The duty to assist particularly 
applies to relevant evidence known to be in the possession of 
the Federal Government such as VA or Social Security records.  
See 38 C.F.R. § 3.159(c)(2) (2004).  Therefore, the RO must 
obtain all available records relating to the appellant's 
claim for Social Security disability benefits.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain a copy of the 
veteran's complete medical file from the 
Mountain Home VA Medical Center since 
August 2002.

2.  Request from the Social Security 
Administration, all records related to 
the veteran's claim for Social Security 
benefits including all medical records 
and copies of all decisions or 
adjudications.

3.  The RO should schedule the veteran 
for orthopedic examination for the 
purpose of determining the nature and 
severity of his left knee disability.  
The claims folder and a copy of this 
remand must be made available to the 
examiner prior to the examination for 
review.  After physically evaluating the 
veteran, the medical examiner should 
address the following questions, to the 
best of his/her medical knowledge:
a) What are the veteran's range of 
motion findings in extension and flexion 
of the left knee?
b) Does the veteran have pain, pain 
on use, weakness, incoordination, or 
excess fatigability of the left knee 
joint?  If feasible the examiner should 
portray any additional functional 
limitation of the left knee due to these 
factors in terms of degrees of additional 
loss of motion.  If not feasible, this 
should be stated for the record together 
with the rationale.  If the veteran does 
not have pain or any of the other 
factors, that fact should be noted in the 
file.
c) Does the veteran have any 
recurrent instability or lateral 
subluxation of the left knee as the 
result of his degenerative joint disease?  
If so, the examiner should describe 
whether such instability or subluxation 
slight, moderate, or severe in degree?  

4.  Following completion of the 
foregoing, the RO should readjudicate the 
claim for an increased rating for left 
knee disability.  In so doing, the RO 
should clarify how it is separately 
evaluating the veteran's left knee 
symptoms under all applicable diagnostic 
codes.  See VAOPGCPREC 9-98 (Aug. 14, 
1998) (claimant may be entitled to 
separate ratings for arthritis with 
limitation of motion under Diagnostic 
Code 5003 and instability under 
Diagnostic Code 5257); VAOPGCPREC 9-04 
(Sept. 17, 2004) (separate ratings may be 
assigned for limitations of extension and 
flexion affecting the same joint under 
Diagnostic Codes 5260 and 5261).  If any  
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The appellant and his 
representative should be allowed an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	T. MAINELLI
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


